Order unanimously affirmed, with costs. All proceedings in connection with the enforcement and collection of the judgment for 52,487.06 are stayed for thirty days after the delivery to the defendant’s attorney of the findings of the State Industrial Board as to the award, which is the basis of this judgment, and copies of all necessary exhibits required to be printed in the ease on appeal. If within such thirty days defendant’s attorney shall make and serve case on appeal from the award, and shall present same to the Board for certification, together with his printed brief, the stay shall be continued until the determination of the appeal from the award.